Citation Nr: 1704214	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-45 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD) prior to March 15, 2016. 

2. Entitlement to a disability rating in excess of 10 percent for GERD from March 15, 2016.

3. Entitlement to an initial compensable disability rating for status post left pes planovalgus reconstruction (medial displacement calcaneal osteotomy and Ludloff osteotomy procedure) for pes planus, and right foot pes planus prior to March 15, 2016.

4. Entitlement to a disability rating in excess of 30 percent for bilateral pes planus from March 15, 2016.

5. Entitlement to an initial disability rating in excess of 10 percent for status post surgery of the left foot, bunionectomy with surgical scars (a left foot bunionectomy).

6. Entitlement to a separate compensable rating for surgical scars status post left foot bunionectomy.

7. Entitlement to an initial compensable disability rating for a lower back disability prior to March 15, 2016; and a disability rating in excess of 20 percent for a lower back disability from March 15, 2016.

8. Entitlement to an initial compensable disability rating for a right knee disability prior to March 22, 2011; and in excess of 10 percent from March 22, 2011.

9. Entitlement to an initial compensable disability rating for a left knee disability prior to March 22, 2011; and in excess of 10 percent from March 22, 2011.

10. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1996 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2009, November 2011, and May 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the August 2009 rating decision, the RO, inter alia, granted service connection for GERD, bilateral pes planus, a lower back disability, and separate right and left knee chondromalacia patella disabilities; assigning a noncompensable rating effective June 30, 2009, for all claims.  The RO also granted service connection for a left foot bunionectomy, assigning a 10 percent rating effective June 30, 2009.  In a November 2011 rating decision, the RO granted a 10 percent disability rating for a right and left knee disability, effective March 22, 2011.  In a May 2016 rating decision, the RO granted a 10 percent disability rating for GERD, a 30 percent disability rating for bilateral pes planus, and a 20 percent rating for a lower back disability, all effective March 15, 2016; and continued the 10 percent disability rating for a left foot bunionectomy.  The RO also recharacterized the Veteran's right and left knee chondromalacia patella disability as separate right and left knee joint osteoarthritis, and continued the 10 percent disability rating effective March 15, 2016.

VA is free to bifurcate a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 Vet. App. 166, 186 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011); rev'd on other grounds, 132 S.Ct. 75 (2011).  Further, "[b]ifurcation of a claim generally is within the Secretary's discretion."  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  In this case, the Board will bifurcate the issue of entitlement to an initial disability rating in excess of 10 percent for status post surgery of the left foot, bunionectomy with surgical scars, and will adjudicate the issue of whether a higher initial rating for a left foot bunionectomy may be awarded on a schedular basis.  However, the Board will remand the separate issue of entitlement to a separate rating for surgical scars status post left foot bunionectomy.

As explained below, the issue of entitlement to a TDIU is before the Board as part and parcel of the appeal for higher initial ratings/increased ratings for the service-connected claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).  The Board notes Social Security Disability records were scanned into VBMS in January 2017, but the April 2013 supplemental statement of the case reflects that these records were reviewed by the RO.  Thus, there is no issue as to whether a remand for initial RO review of these records is required.  Cf. 38 C.F.R. § 20.1304(c) (2016).

The issues of entitlement to a separate compensable rating for surgical scars status post left foot bunionectomy; entitlement to an initial compensable rating for a lower back disability prior to March 15, 2016, and in excess of 20 percent from March 15, 2016; entitlement to initial compensable ratings for separate right and left knee disabilities prior to March 22, 2011, and in excess of 10 percent from March 22, 2011; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 15, 2016, the symptoms of the Veteran's GERD most nearly approximated intermittent episodes of pyrosis and regurgitation, that is not productive of considerable impairment of health. 

2.  From March 15, 2016, the symptoms of the Veteran's GERD do not more nearly approximate dysphagia, or substernal, arm, or shoulder pain, or considerable impairment of health.

3.  Prior to March 15, 2016, the symptoms of the Veteran's bilateral pes planus more nearly approximated moderate severity with no sign of marked deformity, swelling, or characteristic callosities.

4.  From March 15, 2016, the symptoms of the Veteran's bilateral pes planus have more nearly approximated pronounced severity, with marked pronation, extreme tenderness of the plantar surfaces of the feet, and severe pain on manipulation, which is not improved by orthopedic shoes or appliances.

5.  From June 30, 2009, the Veteran's left foot bunionectomy symptoms have more nearly approximated hallux valgus operated with resection of metatarsal head.
CONCLUSIONS OF LAW

1.  Prior to March 15, 2016, the criteria for an initial disability rating of 10 percent, but not higher, for GERD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.114, Diagnostic Code (DC) 7399-7346 (2016).

2.  From March 15, 2016, the criteria for a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.114, DC 7399-7346.

3.  Prior to March 15, 2016, the criteria for an initial disability rating of 10 percent, but not higher, for bilateral pes planus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.71a, DC 5276 (2016).

4.  From March 15, 2016, the criteria for a disability rating of 50 percent for bilateral pes planus have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.71a, DC 5276.

5.  From June 30, 2009, the criteria for a disability rating in excess of 10 percent for a left foot bunionectomy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.71a, DC 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

As it pertains to the Veteran's claims for higher initial rating for his service-connected claims, VA's duty to notify was satisfied by a letter on November 25, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran does not assert prejudice from any notification deficiency, and none is identified by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA's duty to assist the Veteran in the development of his claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs and VA medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In December 2008 and February 2016, the Veteran was afforded VA examinations for his disabilities.  The above examination reports include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

As it pertains to his claims, the Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

GERD

The Veteran's GERD is rated under 38 C.F.R. § 4.114, DC 7399-7346.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  GERD is not specifically listed in the Rating Schedule, and the hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's GERD is DC 7346, which applies to hiatal hernia.  38 C.F.R. § 4.20 (providing for rating by analogy).

38 C.F.R. § 4.114 provides that ratings under DCs 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below indicates that DC 7346 reflects the dominant disability picture.

Under DC 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

A December 2008 VA examination report indicates that the Veteran was diagnosed with GERD and hiatal hernia.  He experienced heartburn, nausea, and vomiting reflux and regurgitation.  He had not been hospitalized or had surgery for the disability, and did not relate any functional impairment due to it.  He reported that his eating and digestion were undisturbed.  Physical examination revealed that the Veteran weighed 287 pounds, and no signs of active acute or chronic disease of the abdomen, anemia, or malnutrition.

A September 2009 statement documents that the Veteran's GERD had worsened.  He reported that he was vomiting "countless times in a week," had lost weight, and that any food or beverage consumed caused this reaction.

February 2010 VA treatment records reflect a weight of 327 pounds, and the Veteran denied signs or symptoms of fatigue, malaise, recent weight gain or loss, nausea, vomiting, changes in appetite, or changes in bowel habits.  In August 2010, the Veteran weighed 289 pounds, and denied any signs or symptoms of nausea, vomiting, changes in appetite, or changes in bowel habits.  Records in May 2011 reflect no fatigue, malaise, recent weight gain or loss, nausea, vomiting, diarrhea, abdominal pain, changes in appetite, or changes in bowel habits.  In August 2011, the Veteran weighed 303 pounds, and denied any signs or symptoms of fatigue, malaise, recent weight gain or loss, nausea, vomiting, diarrhea, abdominal pain, changes in appetite, or changes in bowel habits. 

In a December 2011 statement, the Veteran reported that he had constant regurgitation and that his medication no longer provided any relief.  He stated that he had to sleep "propped up," and that some nights felt like he was "about to drown [due] to the regurgitations."

A February 2016 VA examination report indicates stable, intermittent pyrosis, which worsened with acidic or spicy foods.  The Veteran had signs and symptoms of pyrosis, reflux, regurgitation, and vomiting, four or more times per year for less than one day.  The examiner opined that the Veteran's GERD did not impact his ability to work.

Upon review of the record, the Board finds that an initial rating of 10 percent for GERD from June 30, 2009, to March 15, 2016, is warranted; and that a rating in excess of 10 percent from March 15, 2016, is not warranted.  

Prior to March 15, 2016, the evidence shows that the Veteran experienced heartburn, nausea, vomiting, reflux, and regurgitation.  While VA treatment records reflect no signs or symptoms of fatigue, malaise, recent weight gain or loss, nausea, vomiting, diarrhea, abdominal pain, changes in appetite, or changes in bowel habits, the Veteran reported symptoms of worsening regurgitation and some vomiting.  The Board finds that the Veteran is competent to report such symptoms, and that he is credible in his statements, as they are corroborated by the December 2008 VA examination.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that from June 30, 2009, to March 15, 2016, the Veteran exhibited two or more symptoms for the 30 percent impairment (specifically pyrosis and regurgitation) of less severity, and a 10 percent rating is warranted.

However, from March 15, 2016, there is no indication that the Veteran suffered from persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  To the contrary, the March 2016 VA examiner found that the Veteran experienced intermittent pyrosis, reflux, regurgitation, and vomiting, four or more times per year for less than one day.  Further, the VA examiner opined that his symptoms did not impact his ability to work.  As such, the Board finds that from March 15, 2016, a rating in excess of 10 percent for GERD is not warranted.

For the foregoing reasons, an initial rating of 10 percent, but not higher, is warranted for GERD prior to March 15, 2016; and a rating in excess of 10 percent from March 15, 2016, is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276.  

Bilateral Pes Planus

The Veteran's bilateral pes planus is currently rated under DC 5276.  Under DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, and pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, is rated 20 percent disabling for a unilateral disability, and is rated 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for a unilateral disability, and is rated 50 percent disabling for a bilateral disability.  

A December 2008 VA examination report reflects that the Veteran reported having pain in the entire foot, and that he used a cane and a crutch, as well as special shoes.  He described the pain as aching, sticking, burning, and sharp, which was exacerbated by physical activity and relieved with medication.  He stated that the bilateral pes planus resulted in functional impairment with standing, running, and walking.  Examination of the feet did not reveal any abnormal weight-bearing; or evidence of painful motion, edema, disturbed circulation, weakness, muscle atrophy, or tenderness.  However, the Veteran was able to stand on either foot, with the other elevated.  Further, the examiner noted that the arches were low and obscured by the Veteran's obesity.  In addition, there was no evidence of clawfoot, hammertoes, metatarsalgia, or pain on movement.  He diagnosed the Veteran with, inter alia, bilateral pes planus.

In a September 2009 statement, the Veteran reported that he experienced pain and swelling in his feet, especially during a change in weather.  He stated that he had to wear a "cam boot" because of the persistent swelling and pain, which radiated up his legs.

VA treatment records in August 2010 reflect that the Veteran denied any weakness or swelling of his joints.  In March 2011, he reported pain in his bilateral feet and intermittent bilateral foot swelling; and denied weakness, stiffness, or gout.  The physician noted slight pedal edema and assessed the Veteran with foot pain.

In a December 2011 statement, the Veteran reported that his bilateral feet swelled and that he could not use his shoes for long periods of time.  

A February 2016 VA examination report documents diagnoses of bilateral pes planus, hallux valgus, and arthritis.  The Veteran reported right foot pain primarily in the heel and some in the medial arch; and left foot pain in the heel, plantar arch, and medial forefoot over the first metatarsophalangeal (MTP) joint.  He stated that he experienced functional loss resulting in decreased ability to walk and stand.  Physical examination revealed pain on both feet, accentuated on use; pain on manipulation of both feet, accentuated on manipulation; swelling on use of both feet; and characteristic callosities on both feet.  The Veteran experienced extreme tenderness of the bilateral plantar surface and decreased longitudinal arch height of both feet on weight-bearing.  There was evidence of marked deformity on the right foot with marked pronation, in addition to the weight-bearing line falling over or medial to the great toe of the right foot.  The Veteran reported that he tried to use arch supports, but that he remained symptomatic.  There was no "inward" bowing of the Achilles tendon, marked inward displacement, or severe spasm of the Achilles tendon.  The examiner noted that the Veteran had bilateral mild or moderate symptoms of hallux valgus and that he had undergone surgery that amounted to metatarsal head resection.  There was no evidence of hallux rigidus, pes cavus, or malunion or nonunion.  He opined that the Veteran's bilateral foot disabilities chronically compromised weight-bearing; and required arch supports, custom orthotic inserts, or shoe modifications, with no significant improvement.

Upon review of the evidence of record, the Board finds that an initial rating of 10 percent, but not higher, for bilateral pes planus, from June 30, 2009, to March 15, 2016, is warranted; and that a rating of 50 percent from March 15, 2016, is warranted.

Prior to March 15, 2016, the Veteran reported severe pain in both feet, which he described as aching, sticking, burning, and sharp, and that was exacerbated by physical activity and relieved with medication.  He stated that he had to wear special shoes due to his surgeries with no relief, and that the pain made it so that he could not stand or walk for long periods of time.  While VA examinations revealed no abnormal weight-bearing, disturbed circulation, weakness, muscle atrophy, or tenderness; the Veteran reported bilateral swelling, which was corroborated by his March 2011 VA treatment record noting pedal edema.  Nevertheless, the evidence did not reflect marked deformity of either foot (such as pronation or abduction) and characteristic callosities.  As such, the Board finds that prior to March 15, 2016, the Veteran's bilateral pes planus more closely approximated moderate severity, which warrants a 10 percent initial disability rating.

However, from March 15, 2016, the evidence reflects pain on both feet, accentuated on use; pain on manipulation of both feet, accentuated on manipulation; swelling on use of both feet; and characteristic callosities on both feet.  Further, the Veteran experienced extreme tenderness of bilateral plantar surfaces and decreased longitudinal arch height of both feet on weight-bearing.  In addition, the Veteran reported that he used arch supports with no improvement.  The Board notes that the evidence does not show "inward" bowing of the Achilles tendon, marked inward displacement, or severe spasm of the Achilles tendon.  Nevertheless, the evidence indicates that the right foot showed evidence of marked deformity with marked pronation, and weight-bearing line falling over or medial to the great toe.  The totality of the symptoms reflect a marked worsening of the Veteran's bilateral pes planus, and the Board finds that the evidence of extreme tenderness of bilateral plantar surfaces, pain on manipulation and weight-bearing, and marked pronation, more closely approximate pronounced severity and warrants a 50 percent disability rating from March 15, 2016. 

The court has held that "when a condition is specifically listed in the Schedule, it may not be rated by analogy."  Copeland v. McDonald, 27 Vet. App. 333, 337 (2016).  In any event, the Board finds that that no other diagnostic code alternatively provides a basis for any higher or additional rating for the Veteran's bilateral foot disabilities.  In the absence of evidence of associated weak foot (DC 5277), pes cavus/clawfoot (DC 5278), metatarsalgia (Morton's disease) (DC 5279), hallux rigidus (DC 5281), hammertoes (DC 5282), malunion or nonunion of tarsal or metatarsal bones (DC 5283), or other foot injuries (DC 5284), evaluation of the disability under any of these diagnostic codes is not warranted.  While the Veteran has been assessed with, hallux valgus (DC 5280), the Board notes that the maximum schedular ratings for that disability is 10 percent, and as such would be equal to or less than the Veteran's currently assigned disability ratings.  Finally, to the extent that the Veteran may experience arthritis affected by his bilateral foot disabilities, arthritis is rated on the basis of limitation of motion of the part affected, and as limitation of motion is a factor for consideration under DC 5276, such limitation is already contemplated in the assigned ratings.  The Board points out that the rule against pyramiding provides that evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  See C.F.R. § 4.14.

For the foregoing reasons, an initial rating of 10 percent, but not higher, is warranted for bilateral foot disability prior to March 15, 2016; and a rating of 50 percent is warranted from March 15, 2016.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276.  

Left Big Toe

The Veteran's left foot bunionectomy is currently rated as 10 percent disabling under DC 5280.  Under the rating criteria, severe unilateral hallux valgus equivalent to the amputation of the big toe warrants a 10 percent disability rating; and unilateral hallux valgus operated with resection of the metatarsal head warrants a 10 percent disability rating.  

A December 2008 VA examination report reflects that the Veteran was diagnosed with hallux valgus and underwent a bunionectomy in 2004 while in service.  There was no evidence of clawfoot, hammertoes, metatarsalgia, or pain on movement.  The VA examiner diagnosed the Veteran with, inter alia, status post surgery to the left foot for bunion formation with well-healed surgical scars on left foot.  X-rays revealed bilateral foot narrowing of the first metatarsophalangeal joint.  

A February 2016 VA examination report indicates that the Veteran had bilateral mild or moderate symptoms of hallux valgus, and that he had undergone surgery that amounted to metatarsal head resection.  

As an initial matter, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Veteran has been rated under DC 5280 for left foot hallux valgus.  While the Board acknowledges the Veteran's contention that he should be awarded a higher initial rating in excess of 10 percent for his left foot bunionectomy, the Board is bound by the applicable law and regulations.  As an initial matter, the Board finds that the Veteran has been appropriately rated under DC 5280.  The evidence clearly shows that the Veteran underwent hallux valgus operation that amounted to resection of the metatarsal head.  Under DC 5280, the maximum rating for the disability is 10 percent, which the Veteran has received since June 30, 2009, the day he filed his claim for service connection.

The Board also finds that no other diagnostic code alternatively provides a basis for any higher or additional rating for the Veteran's left foot bunionectomy.  In the absence of evidence of associated weak foot (DC 5277), pes cavus/clawfoot (DC 5278), metatarsalgia (Morton's disease) (DC 5279), hallux rigidus (DC 5281), hammertoes (DC 5282), malunion or nonunion of tarsal or metatarsal bones (DC 5283), or other foot injuries (DC 5284), evaluation of the disability under any of these diagnostic codes is not warranted.  The Board also notes that the Veteran has been separately rated for bilateral pes planus (DC 5276), as discussed above. 

For the foregoing reasons, an initial rating in excess of 10 percent for a left foot bunionectomy is not warranted from June 30, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5280.  




III. Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2016), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria specifically contemplate the Veteran's claims on appeal.  As pertains to the Veteran's bilateral pes planus and left foot bunionectomy, loss of range of motion is specifically contemplated in the general rating formula.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2016).  In other words, the Veteran does not experience symptoms due to his service-connected bilateral pes planus and left foot bunionectomy that are not accounted for by the rating schedule.  In regards to his GERD, the Veteran has symptoms arising from acid reflux, such as pyrosis and regurgitation.  Given the variety of ways in which the rating schedule contemplates body areas affected and treatment for digestive disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's GERD because the rating criteria contemplate his symptomatology.  These signs and symptoms are contemplated by the rating schedule, and as such consideration of whether there is marked interference with employment or frequent hospitalization is not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

Entitlement to an initial rating of 10 percent, but not higher, for GERD prior to March 15, 2016, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 10 percent for GERD from March 15, 2016, is denied.

Entitlement to an initial rating of 10 percent, but not higher, for bilateral pes planus prior to March 15, 2016, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating of 50 percent for bilateral pes planus from March 15, 2016, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial disability rating in excess of 10 percent for a left foot bunionectomy is denied.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims for a separate compensable rating for surgical scars status post left foot bunionectomy; entitlement to an initial compensable rating for a lower back disability prior to March 15, 2016, and in excess of 20 percent from March 15, 2016; entitlement to initial compensable ratings for separate right and left knee disabilities prior to March 22, 2011, and in excess of 10 percent from March 22, 2011; and entitlement to a TDIU.

Left Foot Bunionectomy Scar

In a September 2009 statement, the Veteran contends that he had limited sensation in his left foot bunionectomy where he had his bunionectomy, and that sometimes he felt a tingling sensation.  In December 2012, he reported that his scar location had "little to no feeling, just a tingling sensation and numbness."  VA examinations reflect that the Veteran has several scars on the left foot. 

The Board notes that the Veteran has never been afforded a VA scar examination to assess the severity of his left foot scars from his service-connected left foot bunionectomy.  As such, the Board finds that a remand is necessary to properly assess the current severity of the Veteran's service-connected surgical scars status post surgery of the left foot bunionectomy.  See Woehlaert, 21 Vet. App. at 464, citing Barr, 21 Vet. App. at 312; see also Bowling, 15 Vet. App. at 12.

Lower Back 

The Veteran contends that he is entitled to higher ratings for his lower back disability. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A February 2016 VA back examination report reflects a diagnosis degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  The Veteran reported that he experienced pain with prolonged standing, bending, twisting, or weight-lifting.  Range of motion was forward flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  The examiner noted that there was pain on all movements, but did not provide the degree where the pain began.  There was no additional limitation of motion after three repetitions.  There was no guarding or muscle spasms, muscle strength and sensory examinations were normal, there was no ankylosis or other neurological abnormalities, and no incapacitating episodes. 

However, the February 2016 examiner did not indicate whether the range of motion testing conducted included active and passive motion.  Further, the examiner did not indicate whether there was evidence of pain with weight-bearing and with nonweight-bearing, and, as stated above, failed to provide the degree where pain began on movement during range of motion testing.  Such information is needed to properly evaluate the Veteran's lower back disability.  See 38 C.F.R. § 4.59 (2016); see also Correia v. McDonald, 28 Vet. App. 158 (2016).

As such, the Board finds that a remand is necessary to properly assess the current severity of the Veteran's service-connected lower back disability.  See Woehlaert, 21 Vet. App. at 464, citing Barr, 21 Vet. App. at 312; see also Bowling, 15 Vet. App. at 12.
Bilateral Knees

The Veteran contends that he is entitled to higher ratings for his bilateral knee disabilities. 

A February 2016 VA knee examination report reflects a diagnosis of bilateral osteoarthritis.  The Veteran reported that he experienced constant mild pain, worse with prolonged standing, crouching, squatting, or stairs; intermittent swelling with overuse; and intermittent locking and occasional "giving out."  Range of motion for the right knee was flexion to 100 degrees and extension to 10 degrees, and for the left knee was flexion to 95 degrees and extension to 0 degrees.  The examiner noted that there was pain with flexion, but did not provide the degree where the pain began.  There was evidence of pain on weight-bearing, localized tenderness, and no additional limitation of motion after three repetitions.  Muscle strength testing was normal; and there was no evidence of muscle atrophy, ankylosis, recurrent subluxation, joint instability, or meniscus condition.  The examiner noted that the Veteran had had "shin splints" in both knees, but that it did not affect the range of motion of his bilateral knees or ankles. 

However, the February 2016 examiner did not indicate whether the range of motion testing conducted included active and passive motion.  Further, the examiner did not indicate whether there was evidence of pain with nonweight-bearing, and, as stated above, failed to provide the degree where pain began on movement during range of motion testing.  Such information is needed to properly evaluate the Veteran's lower back disability.  See 38 C.F.R. § 4.59; see also Correia, 28 Vet. App. at 158.

As such, the Board finds that a remand is necessary to properly assess the current severity of the Veteran's service-connected lower back disability.  See Woehlaert, 21 Vet. App. at 464, citing Barr, 21 Vet. App. at 312; see also Bowling, 15 Vet. App. at 12.




TDIU

Entitlement to a TDIU may be an element of an appeal for a higher initial rating and a claim for an increased rating.  Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the Veteran filed a claim for TDIU in December 2011, stating that he last worked full-time in June 2009, and contending that his service-connected sleep apnea, knees, back, hearing loss, heart disease, and hypertension prevented him from securing or following any substantially gainful employment.  As such, TDIU is properly before the Board under Roberson and Rice.  

The Board notes that from June 30, 2009, the Veteran was service-connected for sleep apnea at a 50 percent disability rating, and had a combined rating of 90 percent.  As such, he met the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).  

Nevertheless, as stated above, the Board has granted higher initial ratings to several of the Veteran's service-connected disabilities, and has remanded several claims for new VA examinations.  As such, adjudication of the claim for entitlement to higher initial ratings of the back and knees may impact the adjudication for a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for a TDIU must be deferred.

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any private treatment that he may have had for his disabilities that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence since November 2016.  All records and responses received should be associated with the claims file.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of the left toe bunionectomy surgical scars.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examiner should identify the number of surgical scars on the left foot bunionectomy and specify whether each scar is painful and/or unstable.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected lower back disability.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner shall specifically provide the degree at which pain begins during range of motion testing, if any.  

The examiner shall also specify whether and to what extent there is any additional loss of lower back motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for each opinion given.

5.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected bilateral knee disability.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner shall specifically provide the degree at which pain begins during range of motion testing, if any.  

The examiner shall also specify whether and to what extent there is any additional loss of bilateral knee motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for each opinion given.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


